Exhibit 10.2

SELLAS Life Sciences Group, Inc.

Re: 20% Series A Convertible Preferred Stock and Warrants

Ladies and Gentlemen:

Reference is made to the Securities Purchase Agreement, dated as of March 7,
2018, among SELLAS Life Sciences Group, Inc. (the “Company”) and the purchasers
signatory thereto (the “Purchase Agreement”). Pursuant to Section 4.11(c) of the
Purchase Agreement, the Company is obligated to hold a special meeting of
shareholders at the earliest practical date after the date of the Purchase
Agreement for the purpose of obtaining approval from the shareholders of the
Company with respect to the issuance of the shares of the Company’s common
stock, par value $0.0001 per share, (the “Common Stock”) underlying the
Securities (as such term is defined in the Stock Purchase Agreement), including
any reset, adjustment or anti-dilution provision, in excess of 19.99% of the
issued and outstanding Common Stock on the first closing date under the Stock
Purchase Agreement.

The undersigned hereby agree with the Company that the undersigned will voting
all shares of Common Stock beneficially owned by the undersigned in favor of the
proposals contained in the proxy statement related to such meeting or any
adjournment thereof, and recommended by the board of directors of the Company to
approve the issuance, in the aggregate, of more than 19.99% of the number of
shares of Common Stock outstanding on the date immediately prior to entry into
the Purchase Agreement and the terms of the Securities, including, but not
limited to, any reset, adjustment or anti-dilution provisions in the Securities
or as otherwise may be required by the applicable rules and regulations of the
Nasdaq Stock Market (or any successor entity) (the approval of such proposals,
“Shareholder Approval”).

This Agreement is given in consideration of, and as a condition to the Company
entering into such Securities Purchase Agreement and is not revocable by the
undersigned.

This Agreement, and all rights and obligations of the undersigned shall
terminate upon the earlier of (a) the receipt of Shareholder Approval by the
Company, (b) the termination of the Purchase Agreement, or (c) the mutual
written agreement of the parties hereto, and thereafter there shall be no
liability or obligation on the part of undersigned.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware without reference to such state’s principles of conflicts
of law.

[Signature Page Follows]



--------------------------------------------------------------------------------

By:       Name of Stockholder:   Number of voting shares over which I have
voting control:

[Signature Page to the Sellas Life Sciences Group, Inc. Voting Agreement]